     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 1 of 23 PageID #:1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LINDA WINKOWSKI; and                         )
GARRETT SEE, individuals,                    )
                                             )
      Plaintiffs,                            )
v.                                           )      Case No.
                                             )
JESSE BRADFIELD; and                         )
TRACEY BRADFIELD, individuals,               )      Jury Trial Demanded
                                             )
      Defendants.                            )
                                             )

                                   COMPLAINT

      NOW COMES Plaintiffs Linda Winkowski and Garrett See by and through

Counsel, and for their Complaint against Jesse Bradfield and Tracey Bradfield and

states as follows:

                                INTRODUCTION

      1.     This is a dispute about cyber-stalking. This dispute is about what

happens when an obsessive young man acts out on his fantasy of meeting a famous

fashion model and hacks and takes control of her Internet email account and uses

information that he takes from that account to act out on his obsessions.

      2.     Jesse Bradfield (“Jesse”) hacked Linda Winkowski’s (“Ms. Winkowski”)

Yahoo email account in the Spring of 2019. Plaintiffs believe that Jesse took

private photographic images from that account. Jesse took personal data from that

account. Jesse used the data he found on the Internet and data he stole from Ms.

Winkowski’s Yahoo account to stalk Ms. Winkowski and contact her through U.S.
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 2 of 23 PageID #:2



Mail and by telephone. Jesse may have used that data to try and hack into other

accounts owned by Ms. Winkowski and Garrett See (“Ms. Winkowski’s husband” or

“Mr. See”). Jesse has used information from Ms. Winkowski’s Yahoo account to

contact other members of her family and her friends. Jesse subsequently has

bragged on the Internet about what he admits is his criminal conduct. Most

importantly, when Jesse took Ms. Winkowski’s Yahoo email account, Jesse locked

Ms. Winkowski out of the account in an effort to compel her to contact him to

recover the account.

      3.     This Complaint is Ms. Winkowski’s effort to restore a measure of

sanity and safety to her life by seeking permanent injunctive relief to block Jesse

Bradfield from stalking her on the Internet or through any electronic means that

cross state lines, to recover the property Jesse has stolen from her, and to obtain

compensation for her and her husband’s emotional and other damage.

                                   THE PARTIES

      4.     Plaintiff Linda Winkowski is a successful fashion model based out of

Chicago. Chicago, Illinois was her full-time residence until December 29, 2018. She

continues to keep a home and business in Chicago. For the purpose of diversity

jurisdiction, however, she is no longer an Illinois resident. She is not an Arizona

resident.

      5.     Plaintiff Garrett See is Ms. Winkowski’s husband. He owns and

operates a Chicago-based financial business. Illinois was his full-time residence

until December 29, 2018. He continues to keep a home and business in Chicago.



                                          2
      Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 3 of 23 PageID #:3



For the purpose of diversity jurisdiction, however, he is no longer an Illinois

resident. He is not an Arizona resident.

       6.     Defendant Jesse Bradfield is a resident of Arizona.

       7.     Tracey Bradfield (“Jesse’s mother” or “Ms. Bradfield”) is Jesse’s

mother. Ms. Bradfield is a resident of Arizona. Ms. Bradfield works in New Mexico.

                                  JURISDICTION

       8.     Jurisdiction is proper under 28 U.S.C. § 1331 because this Complaint

alleges claims under 18 U.S.C. §§ 2701, 2707 and 1030.

       9.     Jurisdiction for state law and common law claims is proper under 28

U.S.C. § 1367 because this Court has original jurisdiction for those claims alleged

under 18 U.S.C. §§ 2701, 2707, and 1030.

       10.    Jurisdiction is independently proper for all state law and common law

claims under 28 U.S.C. § 1332 (a)(1) and § 1332 (e) because the parties are residents

of different states and the amount in controversy exceeds $75,000.

                                       VENUE

       11.    Venue is proper in the Northern District of Illinois under 28 U.S.C. §

1391(b)(2) because the actions recounted here were directed at Ms. Winkowski at

Ms. Winkowski’s Chicago address and to Ms. Winkowski’s Chicago telephone

number.

                                 THE EMAIL HACK

       12.    On March 12, 2019, at 1:18 PM, Jesse hacked into and took control of

Ms. Winkowski’s Yahoo email account. At 1:19 PM on March 12, 2019, Jesse



                                           3
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 4 of 23 PageID #:4



changed the password on Ms. Winkowski’s Yahoo email account. Also at 1:19 PM

on March 12, 2019, Jesse changed the recovery phone number on Ms. Winkowski’s

Yahoo email account.

      13.    On March 12, 2019, at 1:47 PM, Jesse sent email from Ms.

Winkowski’s Yahoo email account.

      14.    On March 13, 2019, Ms. Winkowski’s Yahoo email account received

four emails from Google providing notice of login attempts seeking entry to Ms.

Winkowski’s Gmail accounts.

      15.    On March 31, 2019, Jesse added a new recovery phone number and a

new recovery email address to Ms. Winkowski’s Yahoo email account.

      16.    On April 2, 2019, Ms. Winkowski discovered that she could not access

her Yahoo email account because someone had hacked the account and changed the

password.

      17.    Ms. Winkowski attempted to recover the Yahoo email account using

her own resources, but her efforts failed because all of the Yahoo account’s password

recovery information had been changed by Jesse.

      18.    While attempting to recover the Yahoo account, Ms. Winkowski

learned that her account’s recovery phone number had been deleted and that the

account’s “new” recovery phone number was 520-xxx-xxxx. Subsequent

investigation has shown that phone number to belong to defendant, Jesse Bradfield.

      19.    Likewise, while attempting to recover the Yahoo account, Ms.

Winkowski learned that her recovery email address had been deleted, and that the



                                         4
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 5 of 23 PageID #:5



account’s “new” recovery email was xxxxxx@outlook.com. Subsequent investigation

has shown that email address belongs to defendant, Jesse Bradfield.

      20.    On April 2, 2019, Ms. Winkowski contacted Yahoo customer service

seeking their assistance to recover the account. Ms. Winkowski received several

messages from Yahoo indicating that customer service could not help her recover

the hacked account.

      21.    While in control of Ms. Winkowski’s Yahoo account, the hacker, Jesse,

made no effort at all to conceal his identity. Instead, Jesse left his electronic

signature in the open so that Ms. Winkowski would be forced to contact him to

recover the account.

                       RECOVERING THE YAHOO ACCOUNT

      22.    On April 5, 2019, Ms. Winkowski and Mr. See retained the law firm of

Cope Ehlers, P.C., to assist them in recovering control of Ms. Winkowski’s Yahoo

account. Cope Ehlers reached out to contacts at Verizon’s legal department

(Verizon owns Yahoo), and on April 9, 2019, through the good offices of Verizon

legal, Yahoo returned control of Ms. Winkowski’s Yahoo email account to Ms.

Winkowski. Recovery of the Yahoo account, however, has not resolved the troubles

created by Jesse’s hacking of Ms. Winkowski’s Yahoo account.

                JESSE BRADFIELD STALKS MS. WINKOWSKI

      23.    Jesse has been contacting Ms. Winkowski through email and U.S. Mail

at her Chicago, Illinois residence address, and by telephone at what Jesse believes

is her Chicago, Illinois phone number.



                                           5
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 6 of 23 PageID #:6



      24.    On December 17, 2018, Ms. Winkowski missed two calls from an

“unknown caller.” Also on December 17, 2018, Jesse sent a nine-paragraph email

from a Gmail account to Ms. Winkowski’s mother (believing her to be Ms.

Winkowski because Ms. Winkowski’s mother’s first name is also Linda). Jesse

stated in that email in part:

             I really don’t know how to say what I am about to tell you in a
      manner that won’t have you think of me as some weird, wacked out
      person, but all the same I have little clue as to what else to do to bring
      a bit of peace and understanding to my mind.

             You know when you feel something somewhere in your mind
      and body - a slight spark that shows itself in the shadows, unclear. You
      have no idea what for, or why, nor even what it is, but deep down your
      heart knows something the rest of you doesnt.(sic) Well some few
      years ago, I followed that spark, just as many say follow your heart,
      not really knowing what I was getting myself into, but, eventually,
      with an exciting, though slow result, I was led here to writing this
      email and wondering what the hell Im (sic) doing. (Please, excuse the
      language.) But, all in all, I have no regrets about my decisions, so far.
      Now brace yourself.

             They say soul mates connect on many different levels, (most
      likely none being a single picture) and I don’t (sic) know if you are that
      of a soul mate to me, but please give me the chance to find out and
      know if my intuition has actually been leading me right.

             Do know one thing, (reason being why I feel this so important) I
      have followed my heart and my feelings near all my life, perhaps with
      the gracious touch of an angels hand upon my shoulder, and
      understanding who you were, and are, to me would almost be one of
      the most important things I have ever done. Not working through the
      maham (sic) of school or jobs, but finding the truth. It's said that if
      something stays with you long enough, usually theres (sic) a reason for
      it.
      …
             Unknowingly, you have helped keep my light shining. I Thank
      You for that. And with that message above, the few people that I have
      told this tale of mine to, seem to not support me through this
      adventure in my life, but truth be told; I would regret slinking away


                                          6
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 7 of 23 PageID #:7



      from fear of opinions and others misunderstanding far more than
      having gone down this road of wondering why I came across your
      picture and how in that split moment you became a part of my life. A
      Funny and maybe strange story, but it's the truth.

             Please respond if you did get this. I know it's gotten hard to
      trust strangers now a days, and it's rather sad, but my intentions are
      true and kind and are in no need of being feared, Miss Linda. I
      promise. I just seek understanding and your permission to see
      this through with you as far as it might go. (emphasis added)

      25.   On December 18, 2018, Jesse called Ms. Winkowski’s Chicago

telephone number from the 520-xxx-xxxx phone number. Ms. Winkowski did not

pick up the telephone call. Ms. Winkowski also had two missed calls from an

“unknown caller” on December 18, 2019.

      26.   At 11:53 on December 18, 2018, Ms. Winkowski received a telephone

call at her Chicago number from an “unknown caller” who left this message:

      “Ah yes, my name is Jesse Bradfield and I was hoping to get in touch
      with Miss Linda Winkowski. I think I said your last name right. I
      apologize if I didn’t. I sent, ah, I sent you an e-mail, to, uh
      xxxxxxx@yahoo.com. Just wondering if you received it and if you could
      get in touch with me. My phone number is 520-xxx-xxxx. We don’t have
      an answering machine, so let it ring about 8 times before, uh, before
      hangin’ up. I, uh, thank you for your time. Bye.”

      27.   On December 19, 2018, Ms., Winkowski missed a call from an

“unknown caller.”

      28.   On December 21, 2018, Ms. Winkowski rejected a telephone call from

Jesse’s 520-xxx-xxxx telephone number.

      29.   On December 23, 2018, Jesse emailed Ms. Winkowski at one of her

Gmail accounts. Jesse asked Ms. Winkowski to contact him. Jesse provided the




                                         7
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 8 of 23 PageID #:8



520-xxx-xxxx phone number and a secondary email address from an @outlook.com

account.

      30.    On December 24 and 26, 2018, Ms. Winkowski missed and rejected

telephone calls from an “unknown caller.”

      31.    At 2:40 PM on December 27, 2019, Ms. Winkowski missed a telephone

call from an “unknown caller” who left a voicemail:

      “This is Jesse. Give me a call when you get the chance. 520-xxx-xxxx.
      Thank you.”

      32.    On December 28, 2018 and January 2, 2019, Ms. Winkowski missed

telephone calls from an “unknown caller.”

      33.    On January 3, 2019, Jesse sent a two-page letter via U.S. Mail to Ms.

Winkowski’s Chicago residence. The letter included a return mail address for Jesse

in Portal, Arizona. The letter also included a telephone number and an email

address. In the letter, Jesse asked Ms. Winkowski to trust him and respond to him.

The final paragraph of the letter reads:

      My intentions are true and kind, Miss Linda. I promise. I just seek
      understanding and your permission to see this as far as it might go.
      Do Respond. Please. I need your help.

      34.    On January 8, 2019, Ms. Winkowski missed a telephone call from

Jesse’s 520-xxx-xxxx telephone number.

      35.    On January 14, 2019, missed a call from an “unknown caller.” Ms.

Winkowski subsequently rejected a call from “unknown caller.” The caller left a

voicemail:




                                           8
     Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 9 of 23 PageID #:9



      “Hi Linda, this is, uh, this is Jesse. Umm, give me a call when you get
      a chance. My numb—my main phone number is 520-558-xxxx. Thank
      you.”

      36.   On January 17 and January 18, 2019, Ms. Winkowski missed

telephone calls from Jesse’s 520-xxx-xxxx telephone number.

      37.   On January 22, 2019, Jesse sent a four-page letter via U.S. Mail to Ms.

Winkowski’s Chicago residence. The envelope listed Jesse’s return address as being

in Portal, Arizona. The letter was postmarked in Rodeo, New Mexico. In that letter

Jesse described his obsession with Ms. Winkowski:

             There was one picture of you, posted in the Lakeside Collection
      Catalog a few years ago, and it caught my eye. Now, me saying this,
      too many people might get, and have gotten, the wrong idea. Oh he
      has a big crush on her. Oh, he can’t control himself. He’s crazy. No,
      Linda, it was some-thing entirely different – far from the norm.
      …
             How much do you believe in destiny or fate? I don’t much care
      for the thought of having my life already set and pre-planned, but, for
      whatever reason, that is what it feels like – being put on a road, not
      knowing why, expected to go along with it and find my own way.

            That picture of you did not just catch my attention, it held it,
      and the question remains – Why?

            As I said before, you don’t know me, I don’t know you, but that’s
      what makes things so compelling and rather suspicious. I’m not
      naturally drawn to what people look like, although, I must say, you do
      have a beauty to match your charisma. I’m drawn to who people are
      on the inside. So, who are you, and what is it about you that I remain
      drawn to? Drawn to something within you that is reflected without,
      and captures my eye.
      …
            [T]his chess game I find myself playing is far from over and only
      getting more serious by each move. Then again, others might say it’s
      the game of life. Well, then, I don’t much know the rules.
      …




                                          9
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 10 of 23 PageID #:10



              We’re near half a world apart, and one might feel as drawn to
        you as a bee to a nectar filled flower, graced in the angels’ touch of
        beauty and delight. Carry on and follow your heart.

        38.   Ms. Winkowski received no communication from Jesse in February

2019.

        39.   On March 12, 2019, Ms. Winkowski missed a call from an “unknown

caller.” Also on March 12, 2019, Ms., Winkowski missed a call from Jesse’s 520-xxx-

xxxx telephone number.

        40.   On March 12, 2019, Jesse sent an email to another of Ms. Winkowski’s

Gmail accounts. Jesse located this Gmail address from the hacked Yahoo email

account.

        41.   On March 14, 2019, a person who used the name “Thomas Hollins”

used one of Jesse’s email accounts to contact Ms. Winkowski’s friend Dana. Unless

Jesse had hacked Ms. Winkowski’s email at this time, it is unclear how Jesse would

have connected Dana with Ms. Winkowski. In the March 14 email “Thomas

Hollins” stated:

        My name is Thomas Hollins. My brother, Jesse, and I have been
        trying to get in touch with Linda Winkowski, but have not had much
        luck. Would you know how I might get in contact with her. Even if
        you could give her my contact information, I would really appreciate it.

        Have a nice day. Thanks.

        Thomas

        42.   On March 15, 2019, Jesse called Ms. Winkowski’s Chicago telephone

number from the his 520-xxx-xxxx telephone number.




                                           10
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 11 of 23 PageID #:11



      43.    On March 15, 2019, Jesse sent an email to Ms. Winkowski’s mother.

In that email Jesse stated that he knew he was writing to Ms. Winkowski’s mother

and not Ms. Winkowski—a fact Jesse could have learned only from Ms. Winkowski’s

email account. In the email to Ms. Winkowski’s mother, Jesse asked Ms.

Winkowski’s mother to forward his email to Ms. Winkowski.

      44.    On March 20, 2019, Jesse called Ms. Winkowski’s Chicago telephone

from a different number, 520-xxx-xxxx. The new telephone number has the same

area code as Jesse’s other phone number, but the next seven digits differ from the

original number.

      45.    On March 21, 2019, Jesse again called Ms. Winkowski’s Chicago

telephone from the new number, 520-xxx-xxxx.

      46.    On March 22, 2019, Jesse again called Ms. Winkowski’s Chicago

telephone from a new number, 520-xxx-xxxx. Jesse subsequently called back, and

left a voicemail message that said:

      “Hi, my name is Jesse Bradfield. Um. Give me a call when you get a
      chance. Uh, my number is 520-xxx-xxxx. Thank you very much.”

      47.    On March 23, 2019, Jesse sent an SMS text message to Winkowski:

      “I do apologize if I have sent this to the wrong person, but it is urgently
      important. My name is Jesse Bradfield. I left a voice mail yesterday
      hoping to get in touch with Linda Winkowski. Please let me know if I
      have the right number or not, or even the right person. I need some
      help. Like no joke, I need help from Miss Winkowski.”

      48.    On March 26, 2019, Jesse again called Ms. Winkowski’s Chicago

telephone from the new number, 520-xxx-xxxx.




                                          11
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 12 of 23 PageID #:12



       49.    On April 5, 2019, Ms., Winkowski missed a call from an “unknown

caller.”

       50.    On April 7, 2019, Mr. See, Ms. Winkowski’s husband, received email

notice from one of his bank accounts that the account was locked because of too

many unsuccessful login attempts.

       51.    On April 10, 2019, after Ms. Winkowski had recovered her Yahoo email

account, Jesse sent an email to her Yahoo email account that began: “Hopefully this

works this time . . .”

       52.    On April 25, 2019, Ms. Winkowski received an SMS text message from

Jesse that said: “Sorry to bother you. Is this a Linda S. Winkowski?”

             JESSE BRADFIELD HAS BEEN PLANNING HIS EMAIL
                HACK AND HIS STALKING FOR SEVEN YEARS

       53.    Jesse has stated on Quora that he first saw a picture of Ms. Winkowski

in 2012. He became fascinated with Ms. Winkowski at that time and made efforts

through the years to learn her identity.

       54.    On information and belief, on December 15, 2018, Jesse learned Ms.

Winkowski’s name through a Google search. Immediately after learning Ms.

Winkowski’s name, Jesse plotted to find her and meet her. Jesse subsequently

posted a number of questions on Quora about how to meet and get to know a

woman.




                                           12
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 13 of 23 PageID #:13



     JESSE BRADFIELD HAS BEEN AIDED IN HIS EFFORTS BY HIS
                    MOTHER AND OTHERS

      55.    On, February 28, 2019, Jesse posted a statement on Quora in which he

admitted his mother was aware that he was stalking Ms. Winkowski.

      56.    On information and belief, Jesse’s mother has supplied him with his

computer and other electronic devices, his cellular phone accounts, and his Internet

access.

      57.    On information and belief, though Jesse’s mother was aware of Jesse’s

stalking Ms. Winkowski, Jesse’s mother allowed Jesse to continue to use her

resources to stalk Ms. Winkowski even after discussing with Jesse that his actions

were dangerous and improper.

      58.    On information and belief, Jesse has repeatedly made telephone calls

to Ms. Winkowski using his mother’s telephone land line.

            JESSE BRADFIELD STOLE IMAGES AND DOCUMENTS
            FROM THE YAHOO ACCOUNT, DELTED ITEMS FROM
              THE YAHOO ACCOUNT, AND BRAGGED ONLINE
                      ABOUT HIS LAW-BREAKING

      59.    After recovering the Yahoo account, Ms. Winkowski reviewed the

account to see what Jesse had done with it. Based on Ms. Winkowski’s inspection of

the account, it was apparent that Jesse had reviewed personal financial information

including tax documents, contracts, and business correspondence.

      60.    Also based on Ms. Winkowski’s review of her Yahoo account, it was

apparent that Jesse had deleted from the account, destroyed, and possibly also

downloaded numerous photographic images from Ms. Winkowski’s modeling work.



                                         13
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 14 of 23 PageID #:14



Many of those images have not yet been published and are valuable. The value of

those images exceeds $75,000.

      61.    Also based on Ms. Winkowski’s review of her Yahoo account, it is clear

that Jesse deleted over (10) years of her emails and attachments. Yahoo was not

able to recover the material that Jesse deleted. It is unknown but likely that Jesse

downloaded material from the Yahoo account before deleting it.

      JESSE HAS ADMITTED TO HIS BAD ACTS POSTS ON QUORA

      62.    Quora is an Internet site where people ask questions and receive

answers from other people who are also using Quora. A description of Quora is

available at: https://www.quora.com/about.

      63.    On April 23, 2019, Jesse posted on Quora:

      I’m 18 years old now, but when I was 11 I found a picture of a model in
      a shopping catalog. Now at the time, of course, I was very much a kid,
      but I felt so drawn to this person, little could stop me from ripping the
      page out and stashing it in my bedside cabinet. (sic) Throughout the
      rest of the day, my eyes could not turn away from gazing deep into
      hers. The coming months, I could not help but imagine who she could
      be. And through the years, I did everything in my power to follow a
      dream.

      Now, you may think I had a spur of the moment crush, but oddly
      enough, that was not the case, when I first saw her. As I realize now
      after all these years, back then I felt an intuitive gut instinct to spend
      my teenage years wondering who she was, and how she fit into my life.
      My heart knew something was there, but never directly said anything.

      Now after all that time, of trying to figure out who this model really
      was, I had finally made a break through and discovered her name by
      only being so lucky ( and somehow guided ) to guess what to search for.

      Without even knowing her, she somehow remained special to an
      unknown journey that I would later begin, and as my imagination took



                                          14
Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 15 of 23 PageID #:15



  hold, I thought of this journey as a climbing of a great mountain,
  destined to go high.

  I wanted so much to share every detail with my mom, but as she slowly
  bagan (sic) to discover what I was doing, she told me to stop and leave
  this women (sic) alone. Now, she didn’t order me to stop or get nasty
  about it, but I sensed that this was not something to share with a
  mother who loved her child, ever so dearly. She was trying to protect
  me from a mistake she thought I might make, but reader, I know there
  is little mistake that I could make that would make me regret all that I
  had done. I was pursuing an idea - an idea of a dream that had enough
  power to stay alive, even through the teenage changes.

  Now I remain patient and hopeful. I have written over a hundred
  pages of what I have experienced through all of this, in hopes she may
  read it - in hopes I may show my mom there was nothing to worry
  about and I followed my heart true.

  “The last step you may think you have on a path so long, may only be
  the first great one to a climbing of another great mountain.”

  64.   On April 30, 2019, Jesse posted on Quora:

  For a short bit, I had to think about an answer to this question, but
  indeed an awswer (sic) came.

  In a society of rights and wrongs, there are social rules in which to
  obey and live by, however when a dream calls to go against what may
  seem like near all of those rules, that ought to be in the line of
  extremes for a dream.

  Call me crazy, call me crackers, but in no manner of speaking do I
  regret a single thing I have down to pursue this dream - an idea of a
  dream that began at the age of 11 and mangaeg (sic) to survive my
  teenage years to live today. The idea of a girl, the thought of a future,
  the making of a mold, that would later try being my tomb.

  To simplify, I hacked, I stalked, and I bear witness to my own
  “obsession.” (sic)

  What you just read, has been a large part of my life for a long time,
  and I still do not know what it is I am chasing after. Is it an idea that
  remains to be seen? Is it destiny or fate that I push on and keep
  climbing this mountain. I broken (sic) rules, pushed so hard I was


                                      15
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 16 of 23 PageID #:16



       fearful of repercussion, and yet, I fell no regret. How can one person
       deem so important in your life that near all previous ideas of how to go
       about getting someone in your life fall away and you own set of rules
       begin taking hold.

       Sounds creepy, but even now I do not know how to explain an unknown
       dream.

       65.    On or around May 8, 2019, the Chicago Police spoke by telephone with

Jesse about his stalking. Jesse admitted to the Chicago Police that he had sent

additional U.S. Mail to a Florida address seeking to contact Ms. Winkowski.

       66.    After speaking with the Chicago Police, Jesse posted on Quora:

       I’m 18 years old, and I have to decide whether to let a dream go or to
       fight for it with much more perseverance. I know something will result
       from all of the energy put into it, but if I stop pursuing it, will I have
       missed out on one of my greatest opportunities? These past 5 months
       have been tough. They say you may not appreciate something if it
       came without struggle, but my thought is: if you struggle with it too
       much, a darkness of resentment can build and you begin expecting
       more than you have given, instead of welcoming the long-awaited
       reward.


    Count I – 18 U.S.C. §1030 Fraudulent Use Of A Protected Computer
Involved In Interstate Commerce And Theft Or Destruction of Property Of
                     More Than $5000 (against Jesse)

       67.    Plaintiff Ms. Winkowski repeats and realleges Paragraphs 1 through

66 as if set forth fully herein.

       68.    18 U.S.C. § 1030(g) authorizes private civil actions to obtain

compensatory damages and equitable or injunctive relief for actions which violate

18 U.S.C. § 1030.




                                           16
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 17 of 23 PageID #:17



        69.    In violation of each of the elements of 18 U.S.C. § 1030, Jesse obtained

unauthorized and improper access to a protected computer and took or destroyed

property exceeding $5000 in value.

        70.    Jesse has admitted to engaging in such illegal conduct.

        71.    Ms. Winkowski is entitled to statutory relief for Jesse’s violation of 18

U.S.C. 1030.

     Count II – 18 U.S.C. § 2701 Unauthorized Access And Control of An
            Electronic Communication Service (against Jesse)

        72.    Plaintiff Ms. Winkowski repeats and realleges Paragraphs 1 through

71 as if set forth fully herein.

        73.    18 U.S.C. § 2701 prohibits generally unauthorized access to and

control over an electronic communications service such that the unauthorized user

obtains, alters, or prevents authorized access to a wire or electronic communication

while it is in electronic storage in such system.

        74.    18 U.S.C. § 2707 provides for a private civil remedy to obtain relief

against persons who have violated 18 U.S.C. § 2701.

        75.    In violation of each of the elements of 18 U.S.C. § 2701 et. seq Jesse

obtained unauthorized access to Ms. Winkowski’s Yahoo email account, destroyed

communications, and prohibited her from accessing or using her own Yahoo email

account.

        76.    Ms. Winkowski is entitled to relief as provided by Sections 2701 and

2707.




                                            17
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 18 of 23 PageID #:18



                       Count III – Conversion (against Jesse)

       77.      Plaintiff Ms. Winkowski repeats and realleges Paragraphs 1 through

76 as if set forth fully herein.

       78.      Ms. Winkowski has the right to full ownership and control over the

email, tax information, business information, photographs, and other information

and communication contained and safeguarded in her Yahoo email account.

       79.      Jesse has no right to control anything from Ms. Winkowski’s Yahoo

email account.

       80.      Jesse wrongfully took control of Ms. Winkowski’s Yahoo email account

and while in control of that account removed and/or destroyed over ten years of

emails including all attachments to those emails.

       81.      On May 8, 2019, Ms. Winkowski demanded Jesse return the missing or

destroyed email and attachments. The email attachments including business

records and modelling photographs are quite valuable and worth a sum exceeding

$75,000. Jesse failed to return the stolen email and attachments.

       82.      Jesse has illegally converted Ms. Winkowski’s property and is liable to

return it and pay damages to restore Ms. Winkowski to the position she was in

before Jesse illegally converted Ms. Winkowski’s property.

                         Count IV – Intrusion (against Jesse)

       83.      Plaintiffs repeat and reallege Paragraphs 1 through 82 as if set forth

fully herein.




                                            18
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 19 of 23 PageID #:19



      84.       Jesse took control of Ms. Winkowski’s private Yahoo email account and

engaged in unauthorized intrusion and prying into Ms. Winkowski’s private email,

tax information, business information, photographs, and other private items in the

Yahoo email account.

      85.       Jesse’s taking control and unauthorized intrusion and prying into Ms.

Winkowski’s private email and Mr. See’s private information and communications

with his wife is deeply offensive. Further, there is an expectation of privacy

attached to a password-protected email account that contains tax information,

business information, unpublished private photographic images, and personal email

with your spouse.

      86.       Ms. Winkowski and Mr. See suffered severe anguish and pain,

emotional distress, and other damage from that intrusion and remain deeply fearful

about what Jesse could do with the private information he has seen and taken from

the Yahoo email account. Ms. Winkowski and Mr. See also feel imminent physical

threat based on what they believe Jesse could do with the private information he

obtained from the Yahoo email account.

                     Count V – Private Nuisance (against Jesse)

      87.       Plaintiffs repeat and reallege Paragraphs 1 through 86 as if set forth

fully herein.

      88.       Jesse has repeatedly without invitation or permission intruded on Ms.

Winkowski’s and Mr. See’s private property.




                                            19
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 20 of 23 PageID #:20



      89.       Jesse has caused mail to be delivered to Ms. Winkowski’s and Mr. See’s

private residence.

      90.       Jesse has caused electronic communications in the form of text

messages and email messages to enter and reside in Ms. Winkowski’s and Mr. See’s

property including but not limited to electronic communication devices, phones,

smart phones, and computers.

      91.       These repeated and continuing physical invasions have caused Ms.

Winkowski and Mr. See to be fearful and apprehensive any time their phones ring

or whenever they receive a text message or email or engage with any of their

electronic property. These electronic and other physical invasions continue to cause

substantial harm to Ms. Winkowski and Mr. See. This nuisance and repeated

invasion has caused them severe emotional distress, pain, and anxiety. This

nuisance has also created an expectation of imminent physical threat.

           Count VI – Civil Conspiracy (against Jesse and his mother)

      92.       Plaintiffs repeat and reallege Paragraphs 1 through 91 as if set forth

fully herein.

      93.       On information and belief, Jesse’s mother provided him with his

computers, telephones, Internet service, telephone service, and other tools he used

to commit the various acts against Ms. Winkowski and Mr. See alleged in this

Complaint, including violations of Federal Statutes and without which he would

have been unable to stalk Ms. Winkowski or hack Ms. Winkowski’s Yahoo email

account.



                                            20
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 21 of 23 PageID #:21



      94.    On information and belief, Jesse has stated that his mother was aware

that he was stalking and pursing Ms. Winkowski over the Internet and through

other means. Further on information and belief, Jesse’s mother would have been

aware of Jesse’s actions because she would have seen Ms. Winkowski’s phone

number on her cell phone and telephone bills.

      95.    On information and belief, Jesse has stated his mother and he talked

about why Internet stalking of Ms. Winkowski was wrong and illegal.

Nevertheless, Jesse’s mother never took away any of the tools she provided Jesse

and Jesse’s mother never blocked his Internet or telephone services.

      96.    On information and belief, on May 10, 2019, after receiving notice that

Ms. Winkowski intended to file a lawsuit naming Ms. Bradfield as a defendant for

her role in aiding Jess’s stalking of Ms. Winkowski, Ms. Bradfield, Jesse’s mom,

took away Jesse’s Internet.

      97.    Jesse’s mother’s actions to provide Jesse with the tools Jesse used to

stalk Ms., Winkowski gave rise to the conversion, intrusion, nuisance and other acts

stated in this Complaint.

      98.    Jesse’s mother’s support was an essential component of Jesse’s actions,

and continues to be, because Jesse’s mother continues to provide him with the tools,

such as his cellphone, with which he stalks Ms. Winkowski. Jesse’s mother’s joint

action with Jesse caused the damage suffered by Ms. Winkowski and Mr. See.




                                         21
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 22 of 23 PageID #:22



                                 Prayer For Relief

      WHEREFORE for the reasons stated above, Ms. Winkowski and Mr. See seek

compensatory damages, emotional distress damages, attorney fees, punitive

damages and what further monetary relief the Court finds appropriate. Further,

Ms. Winkowski and Mr. See seek injunctive relief: (1) barring Jesse from any

contact or from communicating with them through any means; (2) barring Jesse

from trespassing on or in their property in person or electronically; (3) requiring

Jesse to return all files, data, documents, photographs or other things Jesse took

from Ms. Winkowski’s Yahoo email account and requiring Jesse to provide access on

all his electronic devices and accounts to Ms. Winkowski’s forensic experts who can

verify Jesse no longer retains any stolen electronic material; (4) barring Jesse from

retaining in any form, electronic or otherwise, anything he took from Ms.

Winkowski’s email account; and (5) any other equitable or injunctive relief this

Court finds appropriate.

Date: May 10, 2019                             Respectfully submitted

                                               /s David Grassmick

                                               David Grassmick (ARDC # 6277563)
                                               Cope Ehlers, P.C.
                                               120 W. Madison St., Suite 1300
                                               Chicago, IL 60602
                                               Telephone: 312-549-9280
                                               Facsimile: 312-549-9389
                                               dgrassmick@copeehlers.com
                                               ATTORNEY FOR PLAINTIFFS
                                               LINDA WINKOWSKI AND
                                               GARRETT SEE




                                          22
    Case: 1:19-cv-03187 Document #: 1 Filed: 05/10/19 Page 23 of 23 PageID #:23




                               Certificate of Service

      The undersigned, an Illinois attorney, who is admitted to the trial bar of the

United States District Court for the Northern District of Illinois, hereby certifies

that on May 10, 2019, I caused a copy of this Complaint to be filed electronically

using the United States District Court for the Northern District of Illinois’ ECF

system. Subsequently, after filing, a copy of the file stamped version of this

Complaint along with a Summons will be served on all defendants via U.S. Mail

and Federal Express.




                                                        /s David Grassmick




                                           23
